Citation Nr: 1136317	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  08-03 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder (PTSD), as secondary to service-connected disabilities.


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from November 1971 to August 1974.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) and a September 2009 Board decision.

This appeal was initially before the Board in September 2009.  In that decision, the Board denied service connection for posttraumatic stress disorder (PTSD) and for a non-PTSD psychiatric disorder on a direct service connection basis.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2011 Memorandum Decision, the Court affirmed that part of the Board decision that denied service connection for PTSD and for a non-PTSD psychiatric disorder on a direct basis.  The Court, however, found error in the Board's failure to address the reasonably raised issue of entitlement to service connection for a non-PTSD psychiatric disorder on a secondary basis.  The Court remanded to the Board for consideration of this issue.  

On July 20, 2011, a letter was sent to the Veteran in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's consideration of the service connection issue.  In July 2011, the Veteran submitted a statement that he had nothing else to submit at that time and to proceed immediately with readjudication of his appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure compliance with the Veterans Claims Assistance Act of 2000 (VCAA).  Remand is required to provide the Veteran with an examination.

Here, the Court remanded for consideration of the issue of secondary service connection for a non-PTSD psychiatric disorder, characterized as depression.  See 38 C.F.R. § 3.310 (2010).  Secondary service connection was not addressed in the prior Board decision and the Court found that the issue was reasonably raised by the evidence of record.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting that VA must review a claim and all the evidence of record in a liberal manner to identify and adjudicate all reasonably raised issues).  The Board has determined that remand is required prior to adjudication of this issue.  

Where VA provides a veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Generally, a medical opinion should address all appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Here, VA medical records and private medical records provide diagnoses of depression, depressive disorder, major depressive disorder, adjustment disorder, alcohol dependence, and rule out psychotic disorder.  A March 2005 VA examination diagnosed alcohol dependence and major depression in the past.  The examiner stated that some of the Veteran's "medical problems may have attenuated and exacerbated his depressive symptoms."  This opinion is insufficient upon which to grant service connection as it is speculative and does not differentiate between service-connected and non-service-connected medical problems.  Accordingly, an additional mental health examination and opinion must be obtained.  

Additionally, under the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Those duties include providing proper notice VCAA notice to the Veteran and making as many requests as are necessary to obtain relevant VA medical records.  Accordingly, while on remand, the AMC must provide the Veteran with notice of the requirements to demonstrate secondary service connection and must attempt to obtain VA medical treatment records dated after January 2008.  

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate VCAA notice to the Veteran, to include notice regarding secondary service connection.  

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment dated after January 2008.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.  Associate all documents obtained with the claims file.

3.  After any additional records are associated with the claims file, afford the Veteran an appropriate examination to determine the nature and etiology of any psychiatric disorder, other than PTSD.  The claims folder must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether any diagnosed psychiatric disorder, other than PTSD, was more or less likely than not (50 percent or greater probability) caused or aggravated by his service-connected disabilities, to include sinusitis, eczema, low back strain with degenerative joint disease, tonsillitis and peritonsillitis, and allergic rhinitis. 

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


